Citation Nr: 0807333	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to April 24, 2003 for 
the assignment of a 70 percent schedular rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from June 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 2004, a statement of the case was issued in June 
2005, and a substantive appeal was received in July 2005.  


FINDINGS OF FACT

1.  The veteran filed a claim for an increased disability 
rating for PTSD on January 23, 2002.

2.  In an August 2002 rating action, the RO assigned a 50 
percent disability rating for PTSD.  The veteran was informed 
of his appellate rights and did file a notice of 
disagreement, but the record contains no received 
correspondence to perfect the appeal following proper 
issuance of a statement of the case.

3.  Correspondence received on March 5, 2004 was accepted as 
a new claim for an increased disability rating for PTSD; no 
earlier such claim had been received that was not adjudicated 
by a prior rating decision.

4.  In a September 2004 rating decision, the RO granted 
entitlement to a 70 percent rating for PTSD, effective from 
April 24, 2003.

5.  April 24, 2003 is the earliest date upon which it was 
factually ascertainable that an increased rating for PTSD was 
warranted, for the period within one year prior to March 5, 
2004.




CONCLUSIONS OF LAW

1.  The August 2002 RO rating decision became final 60 days 
following the August 2003 statement of the case.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  There is no legal basis for an effective date prior to 
April 24, 2003, for the assignment of a 70 percent disability 
rating for service-connected PTSD.  38 U.S.C.A. §§ 5107, 
5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances. VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

It appears that the veteran was afforded VCAA notice in April 
2004 in connection with his  claim of entitlement to an 
increased rating for PTSD which led to the effective date 
assignment issue currently on appeal.  It also appears that 
in June 2007 he was furnished specific VCAA notice addressing 
the effective date issue which is the subject of this appeal.  
The June 2007 letter included notice of how VA determines an 
effective date, in accordance with Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).

To the extent that the content or timing of VCAA notice 
regarding the claim for an earlier effective date may be 
deficient, the Board finds no prejudice to the veteran.  
Indeed, since the issue of entitlement to an earlier 
effective date is a downstream issue from the claim of 
entitlement to an increased rating, additional VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this, 
where the veteran was furnished proper VCAA notice with 
regard to the original claim giving rise to the downstream 
issue on appeal.  See Dingess v. Nicholson, 19 Vet.App. 473, 
491 (2006).  In any event, the record reflects that the 
veteran and his representative have demonstrated actual 
knowledge of the applicable criteria for assignment of an 
earlier effective date.  The veteran's contention is clear 
and specific: he contends that his January 23, 2002 claim for 
an increased PTSD rating remains open as the veteran alleges 
that he perfected an appeal of that decision.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations. The record as it stands includes 
sufficient competent evidence.  No additional pertinent 
evidence has been identified by the claimant as demonstrating 
his contention that he perfected an appeal of the January 23, 
2002 claim nor has any other evidence been identified as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

In this case, the veteran seeks an earlier effective date for 
the assignment of a 70 percent rating for his PTSD.  A 50 
percent disability rating for PTSD was granted in an August 
2002 rating decision.  The veteran was notified of that 
determination by letter in September 2002, and he was advised 
of his appellate rights.  The appellant filed a notice of 
disagreement with this rating in March 2003.  A statement of 
the case was issued to the veteran in August 2003, and this 
mailing included a Form 9 for submission of a substantive 
appeal.  The August 2003 mailing also included notice that 
"You must file your appeal with this office within 60 days 
from the date of this letter or within the remainder, if any, 
of the one-year period from the date of the letter notifying 
you of the action that you have appealed."  The letter 
explained that "If we do not hear from you within this 
period, we will close your case."  The record reflects that 
the next correspondence received from the veteran following 
the issuance of the statement of the case was phone contact 
in March 2004; there is no timely substantive appeal of 
record to perfect the veteran's appeal of the August 2002 
rating decision.  The August 2002 rating decision therefore 
became final.  See generally 38 U.S.C.A. § 7105.

In the March 2004 phone contact, the veteran was noted to 
express a desire "to reopen his claim for an increased 
[rating] regarding his PTSD."  As there was no active claim 
for an increased rating for PTSD pending at that time, this 
was accepted as a new claim and prompted the RO to again 
evaluate the veteran's PTSD for consideration of an increased 
disability rating.  A September 2004 RO rating decision 
assigned an increased disability rating of 70 percent; this 
rating was assigned effective from April 24, 2003, the date 
that the RO determined was the earliest date by which that 
the 70 percent rating was factually ascertainable within the 
applicable period.

The veteran, as explained in his July 2005 correspondence, is 
seeking entitlement to an effective date earlier than April 
24, 2003; the veteran specifies January 23, 2002, as the 
correct effective date for his PTSD rating.  The veteran 
correctly identifies January 23, 2002, as the date upon which 
the RO received his claim that resulted in the August 2002 
rating decision granting a 50 percent rating for PTSD.  The 
veteran essentially argues that the August 2002 rating 
decision never became final and, thus, the January 23, 2002, 
claim remains the relevant open claim for the purposes of 
determining the effective date of the 70 percent rating for 
PTSD.

However, the Board concludes that there is no legal basis for 
assignment of an effective date prior to April 24, 2003 for 
the grant of a 70 percent evaluation for PTSD.  The record 
shows no perfected appeal of the August 2002 rating action; 
it became final when the veteran failed to perfect an appeal 
of that determination within the applicable 60 day allowance 
following the August 2003 statement of the case.  Thus, the 
case was closed by November 2003.  Following the August 2003 
statement of the case, the record is silent for any evidence 
or statement by the veteran supporting an increased 
evaluation of his service-connected PTSD until March 5, 2004.

The veteran has advanced contentions to the effect that he 
took the appropriate action to perfect an appeal of the 
August 2002 decision, but these contentions are not 
consistent with the record.  The record contains no 
contemporaneous indication that any correspondence was 
received from the veteran following the August 2003 statement 
of the case, until the March 5, 2004 documented receipt of a 
phone call expressing a desire to "reopen" his claim for an 
increased rating for PTSD.  The Board acknowledges that the 
veteran essentially contends that an error on the part of the 
RO is responsible for the fact that the record does not show 
that a substantive appeal was filed in connection with the 
August 2003 statement of the case.  The United States Court 
of Appeals for Veterans Claims (Court) has held that in the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the government's administrative processes.  
Jones v. West, 12 Vet.App. 98, 100 (1998); Ashley v. 
Derwinski, 2 Vet.App. 62, 64-65 (1992).  The Court has also 
specifically held that a statement by a claimant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in VA operations.  Id.

The veteran has merely argued, in this case, that he filed a 
notice of disagreement and he is convinced that he replied to 
all subsequent RO correspondence; he has not specifically 
detailed any submission of a substantive appeal or offered a 
consistent and clear explanation of the events leading to the 
claims-folder reflecting that no substantive appeal was 
filed.  Thus, the Board cannot conclude that the veteran 
perfected an appeal of his claim for an increased rating for 
PTSD following the August 2003 statement of the case.

The appeal arising from the August 2002 rating decision was 
closed by November 2003, prior to the veteran's next 
correspondence of record in March 2004; thus the March 2004 
correspondence cannot be said to have continued an ongoing 
claim.  There was no open claim for an increased disability 
rating for PTSD at the time of the first March 2004 
correspondence from the veteran expressing a desire for such 
an increased rating.  In light of this, the Board must find 
that the September 2004 rating decision which increased the 
veteran's PTSD disability rating to 70 percent arose from the 
veteran's claim on March 5, 2004, and no earlier.

In assigning an effective date for the 70 percent PTSD 
disability rating, any date within one year prior to the 
filing of the claim may be assigned if the evidence shows 
that it was factually ascertainable that the veteran's PTSD 
warranted a 70 percent rating by that date.  On this basis, 
the RO has already assigned an effective date of April 24, 
2003, for the 70 percent PTSD disability rating.  Therefore, 
the Board need only consider whether it was factually 
ascertainable that a 70 percent rating was warranted at any 
time during the period between March 5, 2003 (one year prior 
to the claim) and April 24, 2003.  The Board has reviewed the 
evidence of record and has identified the treatment note 
dated April 24, 2003 which appears to be the basis of the 
RO's assignment of that date as the effective date for the 70 
percent PTSD disability rating.  However, the Board finds no 
other pertinent evidence to demonstrate an increased severity 
of PTSD from the period prior to April 24, 2003.

Thus, there is no competent evidence demonstrating that an 
increase in disability was factually ascertainable at any 
pertinent time prior to April 24, 2003.  The veteran's claim 
for the increase was received on March 5, 2004, and all 
earlier claims for an increased PTSD disability rating were 
closed by that time.  Therefore, in this instance, the 
effective date of the assignment of a 70 percent disability 
rating for PTSD may not be earlier than April 24, 2003.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, entitlement 
to an effective date prior to April 24, 2003 for the 
assignment of a 70 percent disability rating for PTSD must be 
denied.

The Board finds that an earlier effective date for the 70 
percent disability rating for PTSD is not warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


